396 F.2d 821
William T. SINGLETON, Appellant,v.Dr. Henry BOSSHARD, Chief Medical Officer, United StatesPenitentiary, Atlanta, Georgia, Appellee.
No. 25688.
United States Court of Appeals Fifth Circuit.
June 17, 1968.

William T. Singleton, pro se.
Theodore E. Smith, Asst U.S. Atty., Atlanta, Ga., Charles L. Goodson, U.S. Atty., for appellee.
Before THORNBERRY and SIMPSON, Circuit Judges, and SUTTLE, District Judge.
PER CURIAM:


1
Appellant, a federal prisoner at the United States Penitentiary, Atlanta, Georgia, complains in this habeas proceeding of the medical attention he has received.  He admits that he has been treated by four different physicians, some of whom are specialists, while in prison.


2
We agree with the district court that the allegations presented do not take this case out of the category of matters of prison administration and that no abuse of discretion on the part of prison authorities has been shown.  Thompson v. Blackwell, 5th Cir. 1967, 374 F.2d 945.


3
Affirmed.